SPRAGUE, District Judge.
The defendant is indicted for enticing one Lovett, an enlisted seaman in the navy, to desert. The defendant objects that Lovett was not enlisted, and that is the question I have to decide. Enlistment must be deemed to be a contract between the party and the government. The evidence in this case, and the regulations of the department, show that certain acts are all to be done at the naval rendezvous, an examination to be had, a paper to be signed, a document' to be received, and the recruit is then to go to the receiving ship. There another ordeal is to be passed, and further proceedings had. In this case the person desiring to enlist passed the rendezvous and presented himself at the receiving ship so intoxicated that the officers would have nothing to do with him; and at this stage of the proceedings the enticing, if any, took place. The regulations provide that the name of the recruit shall not be entered upon the books of the receiving ship, or his advance paid him. until, after an examination by the commander of the ship and his medical officer, he shall be found fit for service; and that *102then, and not till then, he shall be entitled to, and receive his advance. He is not received as a seaman until then, he is not entitled to any thin? till then. The papers received from the officer in command of the rendezvous, do not entitle him to get his advance, unless he has passed the surgeon on board the receiving ship. They are merely documents to enable the recruit to pass the next stage in the proceedings; but he is not entitled to any thing on these alone. Now if the seaman, on signing the papers and passing the rendezvous, was not entitled to any thing, then the contract for service on the one hand, and pay on the other, had not been completed; the seaman had not enlisted, and so was not a deserter.
A verdict of acquittal was accordingly taken, in conformity with this opinion.